Exhibit 10.25

 

THIRD AMENDMENT

TO THE

RAYOVAC CORPORATION

DEFERRED COMPENSATION PLAN

 

THIS IS AN AMENDMENT to the Rayovac Corporation Deferred Compensation Plan (the
“Plan”) made this 25th day of October, 2004 by Rayovac Corporation (the “Primary
Sponsor”), effective January 1, 2002:

 

1.

 

Section 9 of the Plan is amended by deleting the existing provision and by
substituting the following:

 

“SECTION 9

CLAIMS PROCEDURE

 

9.1 All applications for benefits under the Plan shall be submitted to the Plan
Administrator in writing on forms acceptable to the Plan Administrator. Each
application shall be acted upon and approved or disapproved by the Plan
Administrator within 90 days following receipt of the application (or 180 days
if special circumstances require and notice is given to the applicant before the
end of the 90-day period informing the applicant of the circumstances requiring
the extension of time and the date by which the Plan Administrator expects to
render a decision).

 

If any application for benefits is denied, in whole or in part, the Plan
Administrator shall notify the applicant in writing of such denial and of the
applicant’s right to a review of the decision as set forth below and shall set
forth, in a manner calculated to be understood by the applicant, the specific
reasons for such denial, the specific references to pertinent Plan provisions on
which the denial is based, a description of any additional material or
information necessary for the applicant to perfect the application, an
explanation of why such material or information is necessary and an explanation
of the Plan’s review procedures and the time limits applicable to such
procedures, including a statement of the applicant’s right to bring a civil
action under ERISA following an adverse determination on review.

 

9.2 Any person whose application for benefits is denied in whole or in part may
appeal to the Vice President of Human Resources of the Primary Sponsor (“Vice
President”) for review of the decision by submitting, within 60 days after
receiving notice of the denial of the claim, a written statement to the Vice
President that:

 

  a. requests a review of the application for benefits;



--------------------------------------------------------------------------------

  b. sets forth all of the grounds upon which the request for review is based
and any facts in support of such request; and

 

  c. sets forth any issues or comments that the applicant deems pertinent to the
application.

 

In addition, an applicant may submit written comments, documents, records and
other information in support of the appeal, and the applicant shall be provided,
free of charge, reasonable access to and copies of all documents, records and
other information relevant to the applicant’s claim for benefits.

 

The Vice President shall act upon each appeal within 60 days after receipt of
the applicant’s request for review by the Vice President and shall make a full
and fair review of each application and any written material submitted by the
applicant or the Plan Sponsor in connection with such review, without regard to
whether such information was submitted or considered in the initial benefit
determination. If the Vice President determines that special circumstances (such
as the need for a hearing) require an extension of time for processing an
appeal, the Vice President may extend the initial period, in which case written
notice of the extension shall be furnished to the applicant before the
termination of the initial period indicating the special circumstances requiring
the extension and the date by which the Vice President expects to render a
determination on review. In no event shall such extension exceed a period of 60
days from the end of the initial period. Based on this review, the Vice
President shall make an independent determination of the applicant’s eligibility
for benefits under the Plan.

 

In the case of a denial of any appeal, the Vice President shall notify the
applicant in writing of such determination and shall set forth, in a manner
calculated to be understood by the applicant, the specific reasons for the
adverse determination, references to the specific Plan provisions on which the
determination is based, a statement that the applicant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records and other information relevant to the applicant’s claim for
benefits and a statement of the applicant’s right to bring an action under
ERISA.

 

The decision of the Vice President on any application for benefits shall be
final and conclusive upon all persons.

 

9.3 The Vice President may revise the procedures described above as he
determines is necessary to comply with changes in the applicable law.”

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Primary Sponsor has caused this amendment to be executed
by its duly authorized representative and its corporate seal to be hereto
affixed the day and year first written above.

 

PRIMARY SPONSOR:   RAYOVAC CORPORATION (Corporate Seal)   By:  

/s/ Kent J. Hussey

--------------------------------------------------------------------------------

    Title:   President and COO

 

3



--------------------------------------------------------------------------------

Exhibit 10.25

 

FOURTH AMENDMENT

TO THE

RAYOVAC CORPORATION

DEFERRED COMPENSATION PLAN

 

THIS IS AN AMENDMENT to the Rayovac Corporation Deferred Compensation Plan (the
“Plan”) made this 8th day of June, 2004 by Rayovac Corporation (the “Primary
Sponsor”), effective as of June 1, 2004:

 

1.

 

Section 1.3 of the Plan is amended by deleting the existing provision and by
substituting the following:

 

“1.3 “Annual Compensation” means the amount paid to (a) an Employee by a Plan
Sponsor during a Plan Year as base salary or as a bonus, disregarding for this
purpose any elections under Code Section 125 or Code Section 401(k), (b) a
Director by the Primary Sponsor during the Plan Year as fees for services
rendered as a member of the Board of Directors and (c) an Employee as a
distribution from the Remington Products Company, L.L.C. Nonqualified Deferred
Compensation Plan.”

 

2.

 

Section 3.1 of the Plan is amended by deleting the first paragraph of the
existing provision and by substituting the following:

 

“3.1 The Plan Sponsor shall credit the Account of each Member who has elected to
defer a portion of the base salary otherwise payable to him for the Plan Year in
the amount of the base salary deferred by the Member under the Plan. The
election to defer base salary under the Plan must be made before the services
for which the base salary is payable are performed and may only be made pursuant
to a written agreement between the Member and the Plan Sponsor that shall be in
such form and subject to such rules and limitations as the Plan Sponsor may
prescribe and shall specify the amount of the base salary of the Member that the
Member desires to defer. The written agreement shall be irrevocable for the
month in respect of which it is made, although it may be modified, revoked or
suspended for subsequent months, effective as of the first day of the month
coinciding with or immediately following thirty (30) days after the new election
is made and shall continue in effect for each subsequent month thereafter until
modified, revoked or suspended. Notwithstanding the foregoing, an election may
be modified, revoked or suspended only once each Plan Year, and a Member who
revokes or suspends his election may not make an election to defer base salary
until the next Entry Date following thirty (30) days after the Member notifies
the Plan Administrator of recommencement of active participation.”



--------------------------------------------------------------------------------

3.

 

Section 3.1 of the Plan is further amended by adding the following after the
second paragraph the existing provision:

 

“The Plan Sponsor shall also credit the Account of each Member who has elected
to defer all or a portion of the amount otherwise payable to him as a lump-sum
distribution upon the termination of the Remington Products Company, L.L.C.
Nonqualified Deferred Compensation Plan in the amount of such distribution
deferred under the Plan. The election to defer such a distribution under the
Plan must be made no later than the time determined by the Plan Administrator
and may be made only pursuant to a written agreement between the Member and the
Plan Sponsor that shall be in the form and subject to such rules and limitations
as the Plan Sponsor may prescribe and shall specify the amount of the
distribution that the Member desires to defer. The written agreement shall be
irrevocable.”

 

IN WITNESS WHEREOF, the Primary Sponsor has caused this amendment to be executed
by its duly authorized representative and its corporate seal to be hereto
affixed the day and year first written above.

 

PRIMARY SPONSOR:   RAYOVAC CORPORATION (Corporate Seal)   By:  

/s/ Kent J. Hussey

--------------------------------------------------------------------------------

    Title:   President and COO

 

5